Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 25, 2021

                                      No. 04-21-00114-CV

                                        Zulema GARZA,
                                           Appellant

                                                v.

 Zulema J. GARZA, Jose Juan Garza, III, Andres Garza, Alejandro Garza, and Gabriel Garza,
                                        Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2020-CVK-002209-D1
                             Honorable Joe Lopez, Judge Presiding


                                         ORDER

        On August 23, 2021, appellant filed her brief. The brief does not comply with Rules 9.4,
9.5, or 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.4, 9.5, 38.1.
Specifically, the brief violates Texas Rule of Appellate Procedure 9.4 because it is not double
spaced and does not contain a certificate of compliance stating the number of words in the
document. See id. R. 9.4(d), 9.4(i)(3). The brief also violates Texas Rule of Appellate Procedure
9.5 because it does not certify that appellant served it on appellees’ counsel. See id. R. 9.5(a),
(b)(2), (d), (e). Finally, and perhaps most importantly, the brief violates Texas Rule of Appellate
Procedure 38.1 because it does not contain a statement of facts with citations to the appellate
record, a proper legal argument supported by citations to legal authorities and the appellate
record, or an appendix containing the trial court’s judgment or other appealable order from
which relief is sought. See id. R. 38.1(g), 38.1(i), 38.1(k).

       Accordingly, we ORDER appellant’s brief STRICKEN and ORDER appellant to file
an amended brief in this court complying with Rules 9.4, 9.5, and 38.1 by September 14, 2021.
If appellant does not file an amended brief that complies with the Texas Rules of Appellate
Procedure by the date stated in this order, we will dismiss this appeal for want of prosecution.
See TEX. R. APP. P. 38.9, 42.3.


                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court